DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 8/18/2020 has been considered.
Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
	As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system to store spectroscopy data in layers, comprising: a processor to process the raw spectroscopy data in stages to generate multi-stage data using intermediate data at individual stages; and a database to store the intermediate data for the individual stages as a multi-dimensional array in an array data model, in combination with the rest of the limitations of the claim.
	Claims 2-6 are allowed by the virtue of dependency on the allowed claim 1.
	As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for storing spectroscopy data in layers, comprising: processing the raw spectroscopy data in stages to generate multi-stage data using intermediate data at individual stages; and storing the intermediate data for individual stages as a multi-dimensional array in an array data model associated with a database, in combination with the rest of the limitations of the claim.
	Claims 8-12 are allowed by the virtue of dependency on the allowed claim 7.
	As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious a  non-transitory machine-readable storage medium having instructions embodied thereon, processing the raw spectroscopy data in stages to generate multi-stage data using intermediate data at individual stages; and storing the intermediate data for individual stages as a multi-dimensional array in an array data model associated with a database, in combination with the rest of the limitations of the claim.
	Claims 14-15 are allowed by the virtue of dependency on the allowed claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Tsao et al. (US 2003/0195899 A1) teaches a data processing system including an application program including means for generating and editing data files, each data file including an array of main data objects that each have a unique address with respect to the other main data objects of the array, means for storing the data files in non-volatile memory, wherein the means for generating includes means for receiving in working memory user input defining the address of a main data object of a particular data file, and elements to be included therein, means for determining completion of the main data object, and means for appending the completed data object with the address thereof to a stored counterpart of the data file (abstract). However, Tsao does not teach the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886